DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/19/2019 and 09/21/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Carlson (2018/362058). Regarding claims 1 and 10, Carlson discloses a train control system (see [0009] and Fig. 1: "rail vehicle control system 2 "installable on a rail vehicle'') comprising:  an onboard equipment configured to be connected to a railway vehicle (see [0010] and Fig. 1: "Vehicle Mounted Control System 10'') and comprising a wireless receiver (see [0010]" The vehicle mounted system can include a vehicle transponder sensor module operable to communicate with a station transponder sensor modules" in combination with [0053]: "the VCMS 10 can communicate directly with the rail network 50 via a wireless communication mode''); a wayside equipment (see [0010]: "signal control point'') comprising a wireless transmitter (see [0010] : transponder module operable to send and receive wireless signals) and configured to be assigned to an interlocking entry point (considering Fig. 2, [0010] and [0012], the wayside equipment of Carlson is configured to communicate status of signals of a railway network and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (2018/362058). The additional features of this claim differ from the known system of Carlson in that the second on-.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
	/Jason C Smith/               Primary Examiner, Art Unit 3617